  Case 2:20-cv-02213-PKH Document 8               Filed 12/29/20 Page 1 of 4 PageID #: 17




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

JUSTIN ALLEN LIVINGSTON                                                                PLAINTIFF

               v.                    Civil No. 2:20-cv-02213

JOHN/JANE DOE CRAWFORD COUNTY
DETENTION STAFF MEMBERS;
DAVID, Inmate also known as Bobo; and
LIEUTENANT WINSTEAD
                                                                                   DEFENDANTS

                                    OPINION AND ORDER

        Plaintiff, Justin A. Livingston (“Livingston”), currently an inmate of the Crawford County

Detention Center (“CCDC”), filed this pro se civil rights action under 42 U.S.C. § 1983.

Livingston proceeds in forma pauperis (“IFP”). The case is before the Court for preservice

screening under 28 U.S.C. § 1915A. Pursuant to § 1915A, the Court has the obligation to screen

any complaint in which a prisoner seeks redress from a governmental entity or officer or employee

of a governmental entity.

                                    I.      BACKGROUND

        According to the allegations of the Complaint (ECF No. 1), Livingston is a pretrial detainee

at the CCDC. Id. at 3. He alleges that on October 1, 2020, Defendants took his “money . . .

without [his] consent.” Id. at 4. He was told the money was being taken for “booking fees” he

owed.    Id.   Livingston states he was never given a receipt.        Id.   Additionally, when he

complained that inmate David had taken the “rest of [his] money they said to[o] bad.” Id.

Livingston alleges Lieutenant Winstead was involved in this denial of his constitutional rights as

were other John or Jane Doe staff members. Id. at 4-5.

        Livingston sues the Defendants in both their individual and official capacities. (ECF No.
                                                1
  Case 2:20-cv-02213-PKH Document 8                Filed 12/29/20 Page 2 of 4 PageID #: 18




1 at 4). Livingston seeks compensatory and punitive damages. Id. at 7.

                               II.    APPLICABLE STANDARD

       The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are

frivolous, malicious, or fail to state a claim upon which relief may be granted, or (2) seek monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

       A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be

granted if it does not allege “enough facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff

has asserted sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully

pleaded ... to less stringent standards than formal pleadings drafted by lawyers.’” Jackson v.

Nixon, 747 F.3d 537, 541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)).

However, even a pro se Plaintiff must allege specific facts sufficient to support a claim. Martin

v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985).

                                       III.   DISCUSSION

                                A. Claim Against Inmate David

       Section 1983 provides a federal cause of action for the deprivation, under color of law, of

a citizen’s “rights, privileges, or immunities secured by the Constitution and laws” of the United

States. To state a claim under 42 U.S.C. § 1983, a plaintiff must allege each Defendant acted

under color of state law and that he violated a right secured by the constitution. West v. Atkins,

487 U.S. 42 (1988); Dunham v. Wadley, 195 F.3d 1007, 1009 (8th Cir. 1999).

       “Section 1983 secures most constitutional rights from infringement by governments, not

private parties.” Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 590 (8th Cir.
                                              2
  Case 2:20-cv-02213-PKH Document 8                Filed 12/29/20 Page 3 of 4 PageID #: 19




2004). Inmate David did not act under color of state law when he allegedly took money from

Livingston. No plausible claim is stated against him.

                                     B. Deprivation of Property

       Livingston has failed to state a cognizable claim under § 1983 for his alleged personal

property loss. See Clark v. Kansas City Mo. Sch. Dist., 375 F.3d 698, 793 (8th Cir. 2004) (no

cause of action for the taking of personal property as long as the state provides an adequate post-

deprivation remedy). Even if the deprivation of his property was intentional as he alleges, there

is no Due Process violation when the state has provided Livingston with adequate post-deprivation

remedies. See Hudson v. Palmer, 468 U.S. 517, 533 (1984) (intentional deprivation of property

does not violate due process when meaningful post-deprivation remedy is available). Arkansas

provides the post-deprivation remedy of conversion for the recovery of personal property. See

Elliot v. Hurst, 817 S.W.2d 877, 880 (1991) (cause of action for conversion lies where distinct act

of dominion is exerted over property in denial of owner’s right). Accordingly, because Livingston

could seek redress in Arkansas state courts to recover his money, he has no plausible claim

pursuant to § 1983 in this regard.

                                     C. Official Capacity Claims

       To state an official capacity claim, Livingston must allege that a policy or custom of

Crawford County was the moving force behind the deprivation of his constitutional rights.

“Official-capacity liability under 42 U.S.C. § 1983 occurs only when a constitutional injury is

caused by a ‘government’s policy or custom, whether made by its lawmakers or by those whose

edicts or acts may fairly be said to represent official capacity.’” Grayson v. Ross, 454 F.3d 802,

811 (8th Cir. 2006) (quoting Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)). No such

allegations are made. Moreover, no constitutional claim has been stated under § 1983. See
                                             3
  Case 2:20-cv-02213-PKH Document 8                 Filed 12/29/20 Page 4 of 4 PageID #: 20




Olinger v. Larson, 134 F.3d 1362, 1367 (8th Cir. 1998) (when no constitutional violation exists,

the governmental entity cannot be held liable). Therefore, no official capacity claim exists.

                                    IV.     CONCLUSION

       For the reasons just stated, this case is DISMISSED WITHOUT PREJUDICE for failure

to state any plausible constitutional claims. 28 U.S.C. § 1915A(b). The dismissal of this case

constitutes a strike under 28 U.S.C. § 1915(g). The Clerk is directed to place a § 1915(g) strike

flag on the case.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this dismissal

would not be taken in good faith.

       IT IS SO ORDERED this 29th day of December 2020.



                                             /s/P.K. Holmes,III
                                             P. K. HOLMES, III
                                             U.S. DISTRICT JUDGE




                                                4
